DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/632703, filed on 01/21/2020.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/09/2021 and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norihiko Kobayashi (US 20120236329 A1).

Regarding claim 1, Kobayashi discloses an image forming apparatus (¶ [22]) comprising: 
a communicator to receive print data (Fig. 1 numeral 113; ¶ [25]); 
an image forming unit (Fig.1 numeral 106; ¶ [22]); and 
a processor (Fig. 1 numeral 104) to: 
control the image forming unit to perform image processing on the received print data (¶ [35] and ¶ [37]), and control the image forming unit to print the image-processed print data (¶ [42]), wherein the image processing is performed at a first level when the received print data is not a scan file (¶ [28] and ¶ [49] wherein default values are used for printing) and performed at a second level when the received print data is a scan file (¶ [52] wherein added “specific character string information” signifies a scanned file; ¶ [49] print data processed using “specific character string information”), the second level being higher than the first level (¶ [49] indicating the “second level” of processing is higher as the specific information utilizes information specific to the apparatus and print job as opposed to generic default information, thus providing a more desirable image; ¶ [45] indicates the “second level” processing is preferable).

Regarding claim 2, Kobayashi discloses the image forming apparatus of claim 1 (see rejection of claim 1), wherein the processor is further to detect whether tag information is included in the received print data, the tag information indicating that the received print data is a scan file (¶ [39] embedded “tag” information in scanned XPS file).

Regarding claim 3, Kobayashi discloses the image forming apparatus of claim 2 (see rejection of claim 2), wherein the tag information includes model information or manufacturer information of a scanner that generated the scan file (¶ [39]).

Regarding claim 12, Kobayashi discloses a non-transitory computer readable recording medium encoded with instructions executable by a processor (¶ [71]), the computer readable recording medium comprising: 
instructions to control an image forming unit to perform image processing on received print data (see rejection of claim 1), and 
instructions to control the image forming unit to print the image-processed print data (see rejection of claim 1), 
wherein the image processing is performed at a first level when the received print data is not a scan file and performed at a second level when the received print data is a scan file, the second level being higher than the first level (see rejection of claim 1).

Regarding claim 13, Kobayashi discloses an image forming apparatus (see rejection of claim 1) comprising: 
a communicator to receive print data (see rejection of claim 1); 
an image forming unit (see rejection of claim 1); and 
a processor to: 
when the received print data is a scan file, control the image forming unit to perform image processing on the received print data according to a second method, when the received print data is not a scan file, control the image forming unit to perform image processing on the received print data according to a first method, and control the image forming unit to print the image-processed print data, wherein the image processing according to the second method is performed at a second level and the image processing according to the first method is performed at a first level, the second level being higher than the first level (see rejection of claim 1).

Regarding claim 14, Kobayashi discloses the image forming apparatus of claim 13, wherein the processor is further to detect whether tag information is included in the received print data, the tag information including model information or manufacturer information of a scanner that generated the scan file, the tag information indicating that the received print data is a scan file (see rejection of claim 3).

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11095797 . This is a statutory double patenting rejection.

Claim 4
Claim 1 of US 11095797
An image forming apparatus comprising:
An image forming apparatus comprising:
a communicator to receive print data;
a communicator to receive print data,
an image forming unit; and
an image forming unit to print the received print data;
a processor to: control the image forming unit to perform image processing on the received print data, and
and a processor to: determine whether the received print data is a scan file, in response to the received print data being a scan file, control the image forming unit to perform image processing on the received print data according to a second method, in response to the received print data not being a scan file, control the image forming unit to perform image processing on the received print data according to a first method (Note* claim 4 utilizes the processor to perform processing at first or second level depending on if the received data is a scan file. This suggests the processor of the present invention must make the determination before implementing the processing based on the determination.)
control the image forming unit to print the image-processed print data,
and control the image forming unit to print the image-processed print data
wherein the image processing is performed at a first level when the received print data is not a scan file and performed at a second level when the received print data is a scan file, the second level being higher than the first level.
(*See above wherein a first or second method of processing is implemented based on the determination of the data being a scan file)
wherein the image processing includes using a lookup table for color conversion, performing edge enhancement, or performing half-toning.
wherein the performing of the image processing according to the second method includes adjusting a value of a lookup table used for color conversion, performing an edge enhancement in a second level that is different from a first level of edge enhancement corresponding to the first method, or performing a half-toning at a second level that is different from a first level of half-toning corresponding to the first method. 



	The claims of the present invention indicate the processing at the “second level” is higher than the first level, thus reading on each performed processing (e.g., lookup table modification, edge enhancement or half-toning) being implemented at a “different” level.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 6, 9-11, 15, 16 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 11095797. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the present invention is disclosed by the prior patent although the patent teaches making the determination whether the print data is a scan file by determining whether tag information is included.

Regarding claim 5, US 11095797 discloses the image forming apparatus of claim 4 (see rejection above), further comprising:
a storage to store the lookup table for converting red, green, blue (RGB) color to cyan, magenta, yellow, black (CMYK) color, wherein the processor is further to adjust a value of an area corresponding to a black color in the lookup table when the image processing is performed at the second level (see claim 3 of US 11095797).

Regarding claim 6, US 11095797 discloses the image forming apparatus of claim 4, wherein the processor is further to: 
perform edge enhancement at a first level when the image processing is performed at the first level, and perform edge enhancement at a second level when the image processing is performed at the second level (see claim 4 of US 11095797).

Regarding claim 9, US 11095797 discloses the image forming apparatus of claim 4, wherein the processor further to:
perform halftoning with line per inch (LPI) of a first level when the image processing is performed at the first level, and perform half-toning with LPI of a second level, which is higher than the LPI of the first level, when the image processing is performed at the second level (see claim 5 of US 11095797).

Regarding claim 10, US 11095797 discloses the image forming apparatus of claim 4, further comprising: 
a storage to store the lookup table for converting red, green, blue (RGB) color to cyan, magenta, yellow, black (CMYK) color, 
wherein the processor is further to: 
perform image processing using the stored lookup table, perform edge enhancement processing at a first level, and perform half-toning with line per inch (LPI) of a first level when the image processing is performed at the first level, and 
adjust a value of an area corresponding to a black color in the lookup table, perform edge enhancement processing at a second level, and perform half-toning with LPI of a second level when the image processing is performed at the second level (see claim 6 of US 11095797).

Regarding claim 11, US 11095797 discloses the image forming apparatus of claim 1, further comprising: 
a display to display a user interface (UI) screen for inputting whether the received print data is a scan file; and a manipulation input unit to receive a user's manipulation command, wherein the processor is further to, in response to the user inputting that the received print data is a scan file through the UI screen displayed on the display, control the image forming unit to perform the image processing on the received print data at the second level (see claim 7 of US 11095797).

Regarding claim 15, US 11095797 discloses the image forming apparatus of claim 13, further comprising: 
a storage to store a lookup table for converting red, green, blue (RGB) color to cyan, magenta, yellow, black (CMYK) color, 
wherein the processor is further to adjust a value of an area corresponding to a black color in the lookup table when the image processing is performed according to the second method (see rejection of claim 5).

Regarding claim 16, US 11095797  discloses the image forming apparatus of claim 13, wherein the processor is further to: 
perform edge enhancement at a first level when performing image processing according to the first method, and 
perform edge enhancement at a second level when performing image processing according to the second method (see rejection of claim 6).

Regarding claim 20, US 11095797 discloses the image forming apparatus of claim 13, further comprising: 
a display to display a user interface (UI) screen for inputting whether the received print data is a scan file; and 
a manipulation input unit to receive a user's manipulation command, wherein the processor is further to, in response to the user inputting that the received print data is a scan file through the UI screen displayed on the display, control the image forming unit to perform the image processing on the received print data according to the second method (see rejection of claim 11).

Allowable Subject Matter

Claims 7-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           
May 7, 2022